 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   CARLOS BALCACERES,              ) Case No. CV 17-8683-JPR
                                     )
12                      Plaintiff,   )
                                     ) MEMORANDUM DECISION AND ORDER
13                v.                 ) AFFIRMING COMMISSIONER
                                     )
14   NANCY A. BERRYHILL, Acting      )
     Commissioner of Social          )
15   Security,                       )
                                     )
16                      Defendant.   )
                                     )
17
18   I.   PROCEEDINGS

19        Plaintiff seeks review of the Commissioner’s final decision

20   denying his application for Social Security disability insurance

21   benefits (“DIB”) and supplemental security income benefits

22   (“SSI”).1   The parties consented to the jurisdiction of the

23   undersigned under 28 U.S.C. § 636(c).     The matter is before the

24
25        1
            Although the ALJ did not so note in her decision,
26   Plaintiff abandoned his DIB claim at his first hearing, on July
     29, 2015 (see Administrative Record 46, 48), most likely because
27   his date last insured was June 30, 2011 (see AR 11, 47), and
     there was scant medical evidence in the record from before then.
28   Accordingly, the Court considers only Plaintiff’s SSI claim.

                                        1
 1   Court on the parties’ Joint Stipulation, filed July 19, 2018,
 2   which the Court has taken under submission without oral argument.
 3   For the reasons stated below, the Commissioner’s decision is
 4   affirmed.
 5   II.    BACKGROUND
 6          Plaintiff was born in 1957.       (Administrative Record (“AR”)
 7   62, 216.)      He completed high school in El Salvador and did
 8   college-level maintenance training, where he was taught in both
 9   English and Spanish.      (AR 29.)   He apparently worked most
10   recently as a porter for a rental-car company, but for most of
11   his career, until 2006, he worked as a “CNC operator.”2         (AR 28-
12   29.)
13          In late June 2013, Plaintiff applied for DIB (AR 216) and
14   SSI (AR 210).      In the DIB application, he alleged disability
15   beginning March 1, 2006 (AR 216); in the SSI application, he
16   listed his onset date as January 1, 2003 (AR 210).         He
17   subsequently amended his onset date to January 2013.        (AR 46,
18   48.)       He alleged he was unable to work because of herniated
19   testicles, anxiety, depression, and insomnia.        (AR 69.)
20          After Plaintiff’s applications were denied initially (AR 99,
21   102) and on reconsideration (AR 107-12), he requested a hearing
22   before an Administrative Law Judge (AR 114-15).        A hearing was
23   held on July 29, 2015, at which he was represented by counsel and
24   testified with the assistance of a Spanish-language interpreter.
25
            2
26          A computer numerical control operator produces machined
     parts and tools by programming, setting up, and operating a
27   numerical control machine. See “Numerical Control Machine
     Operator,” DOT 609.362-010, 1991 WL 684899 (Jan. 1, 2016).
28

                                          2
 1   (AR 42-61.)    A vocational expert also testified.   (AR 56-61.)
 2   After the hearing, Plaintiff was referred to a psychiatrist for a
 3   consulting examination.    (AR 416-21.)   Plaintiff’s counsel
 4   requested a supplemental hearing (AR 278), which was held on
 5   March 17, 2016 (see generally AR 24-41), after the psychiatric
 6   examination.    Plaintiff was represented by counsel at the
 7   supplemental hearing and testified through an interpreter.      (AR
 8   48-56.)   A vocational expert also testified.    (AR 56-61.)    In a
 9   written decision issued April 11, 2016, the ALJ found Plaintiff
10   not disabled.   (AR 18.)   On June 1, 2016, Plaintiff requested
11   review from the Appeals Council (AR 207), which on October 18,
12   2017, denied it (AR 1-6).   This action followed.
13   III. STANDARD OF REVIEW
14        Under 42 U.S.C. § 405(g), a district court may review the
15   Commissioner’s decision to deny benefits.    The ALJ’s findings and
16   decision should be upheld if they are free of legal error and
17   supported by substantial evidence based on the record as a whole.
18   See Richardson v. Perales, 402 U.S. 389, 401 (1971); Parra v.
19   Astrue, 481 F.3d 742, 746 (9th Cir. 2007).      Substantial evidence
20   means such evidence as a reasonable person might accept as
21   adequate to support a conclusion.     Richardson, 402 U.S. at 401;
22   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007).       It
23   is more than a scintilla but less than a preponderance.
24   Lingenfelter, 504 F.3d at 1035 (citing Robbins v. Soc. Sec.
25   Admin., 466 F.3d 880, 882 (9th Cir. 2006)).     To determine whether
26   substantial evidence supports a finding, the reviewing court
27   “must review the administrative record as a whole, weighing both
28   the evidence that supports and the evidence that detracts from

                                       3
 1   the Commissioner’s conclusion.”        Reddick v. Chater, 157 F.3d 715,
 2   720 (9th Cir. 1998).   “If the evidence can reasonably support
 3   either affirming or reversing,” the reviewing court “may not
 4   substitute its judgment” for the Commissioner’s.         Id. at 720-21.
 5   IV.   THE EVALUATION OF DISABILITY
 6         People are “disabled” for purposes of receiving Social
 7   Security benefits if they are unable to engage in any substantial
 8   gainful activity owing to a physical or mental impairment that is
 9   expected to result in death or has lasted, or is expected to
10   last, for a continuous period of at least 12 months.        42 U.S.C.
11   § 423(d)(1)(A); Drouin v. Sullivan, 966 F.2d 1255, 1257 (9th Cir.
12   1992).
13         A.   The Five-Step Evaluation Process
14         The ALJ follows a five-step sequential evaluation process to
15   assess whether a claimant is disabled.       20 C.F.R.
16   § 416.920(a)(4); Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir.
17   1995) (as amended Apr. 9, 1996).       In the first step, the
18   Commissioner must determine whether the claimant is currently
19   engaged in substantial gainful activity; if so, the claimant is
20   not disabled and the claim must be denied.       § 416.920(a)(4)(i).
21         If the claimant is not engaged in substantial gainful
22   activity, the second step requires the Commissioner to determine
23   whether the claimant has a “severe” impairment or combination of
24   impairments significantly limiting his ability to do basic work
25   activities; if not, the claimant is not disabled and his claim
26   must be denied.   § 416.920(a)(4)(ii).
27         If the claimant has a “severe” impairment or combination of
28   impairments, the third step requires the Commissioner to

                                        4
 1   determine whether the impairment or combination of impairments
 2   meets or equals an impairment in the Listing of Impairments set
 3   forth at 20 C.F.R. part 404, subpart P, appendix 1; if so,
 4   disability is conclusively presumed.    § 416.920(a)(4)(iii).
 5        If the claimant’s impairment or combination of impairments
 6   does not meet or equal an impairment in the Listing, the fourth
 7   step requires the Commissioner to determine whether the claimant
 8   has sufficient residual functional capacity (“RFC”)3 to perform
 9   his past work; if so, he is not disabled and the claim must be
10   denied.   § 416.920(a)(4)(iv).   The claimant has the burden of
11   proving he is unable to perform past relevant work.    Drouin, 966
12   F.2d at 1257.   If the claimant meets that burden, a prima facie
13   case of disability is established.     Id.
14        If that happens or if the claimant has no past relevant
15   work, the Commissioner then bears the burden of establishing that
16   the claimant is not disabled because he can perform other
17   substantial gainful work available in the national economy.
18   § 416.920(a)(4)(v); Drouin, 966 F.2d at 1257.    That determination
19   comprises the fifth and final step in the sequential analysis.
20   § 416.920(a)(4)(v); Drouin, 966 F.2d at 1257.
21
22
23
24
25        3
            RFC is what a claimant can do despite existing exertional
26   and nonexertional limitations. § 416.945; see Cooper v.
     Sullivan, 880 F.2d 1152, 1155 n.5 (9th Cir. 1989). The
27   Commissioner assesses the claimant’s RFC between steps three and
     four. Laborin v. Berryhill, 867 F.3d 1151, 1153 (9th Cir. 2017)
28   (citing § 416.920(a)(4)).

                                       5
 1        B.      The ALJ’s Application of the Five-Step Process
 2        At step one, the ALJ found that Plaintiff had not engaged in
 3   substantial gainful activity since March 1, 2006, the original
 4   alleged onset date for his DIB claim.       (AR 12.)   At step two, she
 5   concluded that he had severe impairments of “hernia, status-post
 6   repair [and] depressive disorder.”       (AR 13.)   At step three, she
 7   found that those impairments did not meet or equal a Listing.
 8   (Id.)    At step four, she determined that he had the RFC to
 9   perform medium work but could “never have contact with the public
10   and no more than occasional contact with co-workers and
11   supervisors.”    (AR 14.)     Based in part on the vocational expert’s
12   testimony at the supplemental hearing (AR 36-41), the ALJ
13   concluded that he could perform his “past relevant work as a CNC
14   Operator” “as actually and generally performed.”        (AR 17-18.)
15   Thus, she found him not disabled.        (AR 18.)
16   V.   DISCUSSION
17        Plaintiff argues that the ALJ erred by rejecting the opinion
18   of treating psychiatrist Ines Gerson and “fail[ing] to provide
19   legally sufficient reasons for [doing so].”         (J. Stip. at 8; see
20   also id. at 4-8.)    For the reasons discussed below, remand is not
21   warranted.
22        A.      Applicable Law
23        The ALJ must consider all the medical opinions “together
24   with the rest of the relevant evidence.”       § 416.927(b).4   Three
25
          4
26          Social Security regulations regarding the evaluation of
     opinion evidence were amended effective March 27, 2017. When, as
27   here, the ALJ’s decision is the final decision of the
     Commissioner, the reviewing court generally applies the law in
28   effect at the time of the ALJ’s decision. See Lowry v. Astrue,

                                          6
 1   types of physicians may offer opinions in Social Security cases:
 2   those who directly treated the plaintiff, those who examined but
 3   did not treat the plaintiff, and those who did neither.      Lester,
 4   81 F.3d at 830.   A treating physician’s opinion is generally
 5   entitled to more weight than an examining physician’s, and an
 6   examining physician’s opinion is generally entitled to more
 7   weight than a nonexamining physician’s.     Id.; see also
 8   § 416.927(c).   This is so because treating physicians are
 9   employed to cure and have a greater opportunity to know and
10   observe the claimant.   Smolen v. Chater, 80 F.3d 1273, 1285 (9th
11   Cir. 1996); see also § 416.927(c)(2).     But “the findings of a
12   nontreating, nonexamining physician can amount to substantial
13   evidence, so long as other evidence in the record supports those
14   findings.”   Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996)
15   (per curiam) (as amended) (citation omitted).
16        The ALJ may disregard a physician’s opinion regardless of
17   whether it is contradicted.   Magallanes v. Bowen, 881 F.2d 747,
18   751 (9th Cir. 1989); see also Carmickle v. Comm’r, Soc. Sec.
19   Admin., 533 F.3d 1155, 1164 (9th Cir. 2008).     When a doctor’s
20   opinion is not contradicted by other medical-opinion evidence,
21   however, it may be rejected only for a “clear and convincing”
22
     474 F. App’x 801, 804 n.2 (2d Cir. 2012) (applying version of
23   regulation in effect at time of ALJ’s decision despite subsequent
     amendment); Garrett ex rel. Moore v. Barnhart, 366 F.3d 643, 647
24
     (8th Cir. 2004) (“We apply the rules that were in effect at the
25   time the Commissioner’s decision became final.”); Spencer v.
     Colvin, No. 3:15-CV-05925-DWC, 2016 WL 7046848, at *9 n.4 (W.D.
26   Wash. Dec. 1, 2016) (“42 U.S.C. § 405 does not contain any
     express authorization from Congress allowing the Commissioner to
27   engage in retroactive rulemaking”). Accordingly, citations to 20
     C.F.R. § 416.927 are to the version in effect from August 24,
28   2012, to March 26, 2017.

                                      7
 1   reason.   Magallanes, 881 F.2d at 751; Carmickle, 533 F.3d at 1164
 2   (citing Lester, 81 F.3d at 830-31).   When it is contradicted, the
 3   ALJ need provide only a “specific and legitimate” reason for
 4   discounting it.    Carmickle, 533 F.3d at 1164 (citing Lester, 81
 5   F.3d at 830-31).   The weight given a doctor’s opinion, moreover,
 6   depends on whether it is consistent with the record and
 7   accompanied by adequate explanation, among other things.     See
 8   § 416.927(c), (e).
 9        Furthermore, “[t]he ALJ need not accept the opinion of any
10   physician . . . if that opinion is brief, conclusory, and
11   inadequately supported by clinical findings.”    Thomas v.
12   Barnhart, 278 F.3d 947, 957 (9th Cir. 2002) (citation omitted);
13   accord Batson v. Comm’r of Soc. Sec., 359 F.3d 1190, 1195 (9th
14   Cir. 2004); see also McLeod v. Astrue, 640 F.3d 881, 884-85 (9th
15   Cir. 2011) (as amended) (finding that treating physician’s
16   opinion “is not binding on an ALJ with respect to the existence
17   of an impairment or the ultimate determination of disability”
18   (citation omitted)).   An ALJ need not recite “magic words” to
19   reject a physician’s opinion or a portion of it; the court may
20   draw “specific and legitimate inferences” from the ALJ’s opinion.
21   Magallanes, 881 F.2d at 755.
22        The Court must consider the ALJ’s decision in the context of
23   “the entire record as a whole,” and if the “‘evidence is
24   susceptible to more than one rational interpretation,’ the ALJ’s
25   decision should be upheld.”    Ryan v. Comm’r of Soc. Sec., 528
26   F.3d 1194, 1198 (9th Cir. 2008) (citation omitted).
27
28

                                       8
 1        B.    Relevant Background
 2              1.   Treatment records
 3        On March 25, 2013, Plaintiff reported feeling hopeless,
 4   “depressed or . . . down” during a follow-up visit after hernia
 5   surgery.   (AR 294.)   This appears to have been the first time in
 6   the record that he expressed having such symptoms.    After
 7   performing psychometric depression scale tests, the examining
 8   physician declined to diagnose him with depression.      (AR 295-96.)
 9   Plaintiff apparently did not report any mental-health symptoms
10   during his next visit, on April 15, 2013.    (AR 297-98.)
11        Plaintiff began seeking mental-health services at West
12   Valley Mental Health Center in July 2014.    (AR 365.)   He reported
13   at his initial appointment that he had felt depressed for the
14   past 10 years, had auditory hallucinations three months prior,
15   and had attempted suicide “[five] years ago while under the
16   influence of [alcohol].”5   (AR 365.)   Although the amended
17   alleged onset date for his mental-health issues was January 2013
18   (AR 46, 48), it seems Plaintiff did not seek or receive care for
19   them before July 2014, as the ALJ noted.    (See AR 15, 51-52.)6
20
21        5
            During an intake interview a few days earlier, Plaintiff
     apparently indicated that his mental-health problems had been
22   ongoing for the prior five years, not 10. (AR 372.)
23        6
             In several places, the medical notes attest to
     Plaintiff’s finally seeking treatment in July 2014 so that he
24
     could demonstrate continuity of care for his SSI application.
25   (See AR 368 (note from July 14, 2014: “Client is eager to begin
     services with the Dept. to establish continuity of care.”), 383
26   (note from Oct. 27, 2014: “Explained to him to qualify for
     completing [Social Security] paperwork he has to have one year of
27   treatment history.”).) He told the nurse practitioner at his
     initial appointment at West Valley that he had not had prior
28   mental-health treatment. (AR 365.)

                                         9
 1   The medical records from West Valley include a number of patient
 2   questionnaires seeking information about medical history and
 3   symptoms.   (See, e.g., AR 366-67, 370, 373, 375-76, 377-79.)
 4   They show that he saw a substance-abuse counselor (see AR 391;
 5   see also AR 398) and Dr. Rhodora Tolentino (see AR 395-97, 400-
 6   02), apparently a psychiatrist, in addition to Dr. Gerson (see AR
 7   384, 386, 392-93, 407, 424).
 8        On July 14, 2014, Dr. Tolentino diagnosed Plaintiff with
 9   “Major Depressive Disorder, recurrent, severe with psychotic
10   features” and alcohol dependence and noted that he had a “long
11   history of mental illness and alcohol use; homeless, financial
12   problem, problem with mental health services, unemployed,
13   relational problem with wife and children; other psychosocial
14   factors.”   (AR 401.)   She apparently assessed a Global Assessment
15   of Functioning score of 40.7   (Id.)   The record does not reveal
16
          7
              A GAF score of 31 to 40 indicates “some impairment in
17   reality testing or communication . . . or major impairment in
     several areas, such as work or school, family relations,
18   judgment, thinking, or mood.” Diagnostic and Statistical Manual
19   of Mental Disorders 34 (Am. Psychiatric Ass’n, revised 4th ed.
     2000). The Commissioner has declined to endorse GAF scores,
20   Revised Medical Criteria for Evaluating Mental Disorders and
     Traumatic Brain Injury, 65 Fed. Reg. 50764-65 (Aug. 21, 2000)
21   (codified at 20 C.F.R. pt. 404) (GAF score “does not have a
     direct correlation to the severity requirements in our mental
22   disorders listings”), and the most recent edition of the
     Diagnostic and Statistical Manual of Mental Disorders “dropped”
23   the GAF scale, citing its “conceptual lack of clarity and
     “questionable psychometrics in routine practice,” Am. Psychiatric
24
     Ass’n, Introduction, Diagnostic and Statistical Manual of Mental
25   Disorders (Am. Psychiatric Ass’n, 5th ed. 2012), https://doi.org/
     10.1176/appi.books.9780890425596. Because GAF scores continue to
26   be included in claimant medical records, however, the Social
     Security Administration has clarified that they are “medical
27   opinion evidence under 20 C.F.R. §§ 404.1527(a)(2) and
     416.927(a)(2) if they come from an acceptable medical source.”
28   Wellington v. Berryhill, 878 F.3d 867, 871 n.1 (9th Cir. 2017)

                                      10
 1   what tests, if any, she conducted to determine his diagnosis.
 2   (See generally AR 400-02.)    She prescribed Wellbutrin,8 an
 3   antidepressant, and risperidone, an antipsychotic.9    (AR 402.)
 4        Plaintiff began seeing Dr. Gerson on August 7, 2014.      (AR
 5   392; see also AR 410.)    She diagnosed him with “Major Depressive
 6   Disorder, recurrent, severe with psychotic features” and alcohol
 7   dependence “in recent remission,” and she determined his GAF
 8   score to be 40.   (AR 393.)   The record does not indicate what
 9   tests, if any, she conducted to make those diagnoses, and it
10   appears she relied primarily on Plaintiff’s self-reported history
11   and symptoms and her general observations.    (See generally AR
12   392-94.)    Her notes indicate that he reported developing auditory
13   hallucinations and paranoid delusions as a result of heavy
14   drinking.   (AR 392.)   She continued his prescriptions for
15   risperidone and Wellbutrin, though she changed the dosages
16   slightly.    (AR 393; see also AR 274.)   She told him to follow up
17   in two months.    (AR 393.)
18        Plaintiff met with Dr. Gerson again on September 19, 2014.
19   (AR 386.)   He reported feeling better on the medications but had
20
21   (citing Richard C. Ruskell, Social Security Disability Claims
     Handbook § 2:15 n.40 (2017)). Here, the ALJ did not give the
22   various GAF scores on record “much weight.” (AR 17.)
23        8
            Wellbutrin is a name brand of buproprion, an
24   antidepressant. Buproprion, MedlinePlus, https://
     medlineplus.gov/druginfo/meds/a695033.html (last updated Feb. 15,
25   2018).
          9
26          Risperidone is in a class of medications called atypical
     antipsychotics; it is used to treat symptoms of schizophrenia,
27   mania, bipolar disorder, and behavior problems. Risperidone,
     MedlinePlus, https://medlineplus.gov/druginfo/meds/a694015.html
28   (last updated Nov. 15, 2017).

                                      11
 1   relapsed in his drinking about a month earlier.10         (Id.)   She
 2   noted, apparently based on his report, that he “hears voices but
 3   less than before, worse when he drinks.”        (Id.)    His cognition
 4   was intact and his insight, judgment, and impulse control were
 5   adequate.    (Id.)   She wrote that he should follow up with her in
 6   three months.    (Id.)     He met with her less than a month later,
 7   however, on October 8, 2014.      (AR 384.)    The notes from that
 8   meeting are almost word for word the same as those from the
 9   previous meeting.      (Compare id., with AR 386.)      She wrote that he
10   should follow up in four months.         (AR 384.)   The notes from their
11   meeting four months later are again essentially the same as the
12   notes from the previous meetings.        (AR 407.)   She requested he
13   follow up in three months.      (Id.)     They met once more, on July
14   16, 2015.    (AR 424.)    The notes from that meeting are yet again
15   substantively the same as the notes from the previous meetings.
16   (Id.)     None of her treatment notes indicate what tests, if any,
17   she administered to him.      (See AR 384, 386, 407, 424.)
18        On the Mental Impairment Questionnaire she signed on July
19   21, 2015 (see AR 415), Dr. Gerson wrote that Plaintiff’s
20   “response to treatment [was] good” and found that he was
21   “oriented x4" and “cooperative”; his “insight,” “judgement,” and
22   “impulse control” were “adequate”; and his “thought process was
23   linear” (AR 410).      She also noted, however, that his “mood [was]
24   anxious,” he was “sad,” and he “gets paranoid” and “hears voices”
25   “at times.”    (Id.)     She checked boxes indicating that he had
26
          10
27          On August 28, 2014, he showed up at West Valley saying
     that he needed cough medicine on an emergency basis because he
28   had had a beer and was throwing up. (AR 388.)

                                         12
 1   “[h]allucinations or delusions,”11 “[m]ood disturbance,”
 2   “[d]ifficulty thinking or concentrating,” “[p]aranoid thinking or
 3   inappropriate suspiciousness,” and “[e]motional withdrawal or
 4   isolation.”       (AR 411.)   She did not check boxes for “[a]nhedonia
 5   or pervasive loss of interest in . . . activities,” “[t]houghts
 6   of suicide,” “[b]lunt, flat or inappropriate affect,”
 7   “[i]mpairment in impulse control,” “[g]eneralized persistent
 8   anxiety,” “[p]ersistent disturbances of mood or affect,”
 9   “[s]ubstance dependence,” “[p]erceptual or thinking
10   disturbances,” “[e]motional lability,” “[i]llogical thinking,”
11   “[m]emory impairment,” “[s]leep disturbance,” or “[o]ddities of
12   thought, perception, speech or behavior.”       (Id.)
13           Plaintiff’s prognosis was [g]uarded” (AR 410), and she
14   concluded that he was uniformly unable to meet competitive
15   standards for unskilled, semiskilled, or skilled work (AR 412-13)
16   because of “auditory hallucinations and paranoia” (AR 413).       He
17   had “[m]arked” “[r]estriction of activities of daily living” and
18   “in maintaining concentration, persistence[,] or pace” and was
19   “[e]xtreme[ly]” limited in “maintaining social functioning.”       (AR
20   414.)        She opined that he would be absent from work four or more
21   days a month.       (AR 415.)   She acknowledged, however, that
22   Plaintiff was able to “manage benefits” in his own “best
23   interests.”       (Id.)   She did not elaborate as to how she made any
24   of these determinations other than to note that her assessment
25   that he did not have “a low IQ or reduced intellectual
26
             11
27          Five days earlier, on July 16, 2015, Plaintiff had denied
     having any kind of hallucinations to a nurse practitioner. (AR
28   423.)

                                          13
 1   functioning” was “based on clinical interview.”           (See AR 413; see
 2   also generally AR 410-15.)
 3                   2.     State-agency consulting psychiatrists
 4           On October 10, 2013, Dr. Edward Ritvo conducted a
 5   psychiatric evaluation of Plaintiff that was used to assess his
 6   DIB and SSI claims at the initial level.          (See AR 67, 304-08.)
 7   Plaintiff told Dr. Ritvo that he had no “delusions,
 8   hallucinations, morbid mood changes, [or] any evidence of
 9   psychosis” (AR 304) and he “denie[d] recent auditory or visual
10   hallucinations” (AR 306).          His chief complaint was that he was
11   “sad” because of his “illness,” presumably his hernias.          (AR
12   304.)        He was “trying to find work now.”    (Id.)   He denied any
13   “excessive alcohol use” (AR 305) even though he admitted he was
14   an alcoholic numerous times throughout the record and in his
15   testimony (see, e.g., AR 50, 392).12          Dr. Ritvo noted that he
16   “[did] not appear to be responding to internal stimuli,” and his
17   thoughts were “relevant and non-delusional” and “coherent and
18   organized.”          (AR 306.)   Among other things, he tested Plaintiff’s
19   memory (id.), knowledge (AR 307), concentration and calculation
20
21
             12
            Plaintiff inconsistently reported when he apparently
22   stopped drinking alcohol. He testified in March 2016 that he
     stopped “12 months ago” (AR 35) and in July 2015 that he quit
23   “December of last year” (AR 50). He told a doctor in January
     2013 that he “quit [nine] months ago” (AR 333) and told another
24
     in July 2014 that he last drank three months prior (AR 366). He
25   was apparently hospitalized for intoxication in March 2014. (AR
     377.) On August 7, 2014, he told Dr. Gerson he drank three weeks
26   prior (AR 392), and later that month he told a technician at West
     Valley that he “had a beer last night” (AR 388). The Court
27   assumes Plaintiff attempted to stop several times but had
     relapses; it appears that he was drinking sporadically throughout
28   the relevant period.

                                             14
 1   abilities (id.), and judgment (id.).      The results of all these
 2   tests were normal (AR 306-07) and Plaintiff was “of at least
 3   average intelligence” (AR 306), so Dr. Ritvo determined that the
 4   reported symptoms did not warrant any diagnosis and assigned a
 5   GAF score of 70.13   (AR 307.)   Overall, he found Plaintiff “not
 6   impaired” in any functional capacity.      (AR 308.)
 7       On September 1, 2015, more than a month after Dr. Gerson
 8 last saw Plaintiff, consulting psychiatrist Stephan Simonian
 9 conducted a complete psychiatric evaluation of Plaintiff.            (AR
10 416-20.)    Plaintiff told Dr. Simonian that he had “difficulty
11 concentrating” and had been “feeling depressed.”         (AR 416.)    The
12 doctor noted, however, that he was “alert and oriented,” had
13 coherent thought processes without “tangentiality” or “looseness
14 of associations,” and had “no delusional thinking.”         (AR 418.)
15 Plaintiff had no “active hallucinations” but said he
16 “occasionally hear[d] his name being called.”       (Id.)    Dr.
17 Simonian tested Plaintiff’s ability to do calculations, recall
18 recent and remote events, and interpret proverbs.        (AR 419.)     As
19 a result of those tests, his general observations, and his review
20 of Plaintiff’s written functional report (see AR 416), Dr.
21 Simonian judged Plaintiff’s intellectual functioning, calculation
22 ability, memory, comprehension, concentration, and abstract
23 thinking to be average (AR 419).        He diagnosed him with
24 depressive disorder and alcohol abuse and noted that Plaintiff
25
          13
26          A GAF score of 61 to 70 indicates “some mild symptoms
     . . . or some difficulty in social, occupational, or school
27   functioning . . . but generally functioning pretty well.”
     Diagnostic and Statistical Manual of Mental Disorders 34 (Am.
28   Psychiatric Ass’n, revised 4th ed. 2000).

                                      15
 1 had moderate psychological stressors.   (Id.)     He determined his
 2 GAF score to be 62 (id.) and found that his ability to perform
 3 work functions was “not limited” except in “relat[ing] and
 4 interact[ing] with supervisors, co-workers, and the public,” as
 5 to which he was mildly limited (AR 420).
 6             3.   State-agency reviewing physicians
 7        Plaintiff’s medical records were reviewed and evaluated by
 8 psychologist Christal Janssen in October 2013 and Dr. Ramona
 9 Bates in September 2013.14   (AR 65-66, 68-76.)    They reviewed Dr.
10 Ritvo’s notes (AR 63, 70) as well as notes from a family clinic,
11 presumably regarding Plaintiff’s hernias (AR 64, 71).     Dr.
12 Janssen determined that the primary issue was the hernias and
13 that affective disorders were secondary.   (AR 66, 72.)    She
14 categorized both of those issues as “non severe” for the DIB
15 claim (AR 66) but the hernias as “severe” for the SSI claim (AR
16 72).   For the SSI claim, Dr. Bates determined that Plaintiff’s
17 impairments could “reasonably be expected to produce [symptoms]”
18 but that his “statements about the intensity, persistence, and
19 functionally limiting effects of the symptoms [were not]
20 substantiated by the objective medical evidence alone.”     (AR 73.)
21 She gave great weight to Dr. Ritvo’s medical opinion and found
22 Plaintiff only “[p]artially credible,” noting that his statements
23
24        14
            Dr. Janssen’s electronic signature includes a
25   medical-specialty code of 38, indicating a psychology practice.
     (See AR 66); Program Operations Manual System (POMS) DI
26   24501.004, U.S. Soc. Sec. Admin. (May 15, 2015), https://
     secure.ssa.gov/apps10/poms.nsf/lnx/0424501004. Dr. Bates’s
27   electronic signature includes a medical-speciality code of 35,
     indicating a plastic-surgery practice. (See AR 76); POMS DI
28   24501.004.

                                    16
 1 were “not consistent with the preponderance of evidence in the
 2 file.”      (AR 73-74.)   She determined that his RFC was medium and
 3 that he could “[o]ccasionally . . . lift and/or carry . . . 50
 4 pounds,” “[f]requently . . . lift and/or carry . . . 25 pounds,”
 5 “stand and/or walk . . . [a]bout 6 hours in an 8-hour workday,”
 6 “[s]it . . . [a]bout 6 hours in an 8-hour workday,” and “push
 7 and/or pull . . . [u]nlimited [weights].”       (AR 74-75.)    She found
 8 no other limitations.      (AR 74.)    Plaintiff was determined to be
 9 not disabled.     (AR 67, 76.)
10        At the reconsideration level, the state-agency medical
11 consultants relied on Dr. Ritvo’s medical opinion (AR 80, 88) as
12 well as some subsequent information: Plaintiff apparently stated
13 in December 2013 that his condition had not worsened and that he
14 had “no new physical or mental limitations or illnesses” (AR 82,
15 90).   Also, two physicians conducted reviews on January 27, 2014,
16 “Dr. Limos” and “Dr. Salib.”      (Id.)15   Their notes indicate that
17 “physical evidence remain[ed] insufficient,” Plaintiff
18 “retain[ed] ability to perform physical-Medium RFC/Work,” and
19 “mental condition remain[ed] [n]on-[s]evere.”       (Id.)     On February
20 6, 2014, a physician named “Dr. A. Ahmed” reassessed Plaintiff’s
21 RFC and made the same determinations as Dr. Bates had at the
22 initial level of review.      (AR 84-85, 92-93; see also AR 74.)16
23
24        15
            On these pages, the record lists the date as January 27,
25   2013, but based on the context, it is clear the assessments were
     made on January 27, 2014. (See also AR 86, 94 (showing Dr.
26   Salib’s signature dated Jan. 27, 2014).) The record does not
     show either doctor’s medical specialty.
27
          16
            The record does not indicate Dr. Ahmed’s medical
28   specialty.

                                         17
 1 Again, Plaintiff was found “not disabled.”    (AR 85, 93.)
 2      C.      Analysis
 3      The ALJ did not reject Dr. Gerson’s opinion, as Plaintiff
 4 contends.    (See J. Stip. at 4, 6, 8.)   She merely gave “less
 5 weight” to it than other doctors’ opinions.    (AR 17.)    In fact,
 6 the ALJ apparently adopted to some degree Dr. Gerson’s concerns
 7 regarding Plaintiff’s ability to get along with others (see AR
 8 414) by limiting him to “never hav[ing] contact with the public
 9 and no more than occasional contact with co-workers and
10 supervisors” (AR 14).    Because numerous doctors assessed less
11 restrictive limitations than Dr. Gerson, the ALJ was required to
12 provide only a specific and legitimate reason for giving her
13 opinion less weight.    See Carmickle, 533 F.3d at 1164.     She in
14 fact provided two.
15              1.   Inconsistency between opinion and treatment notes
16      The ALJ gave less weight to Dr. Gerson’s opinion in part
17 because it had “little in the way of clinical findings to support
18 its conclusion” and “fail[ed] to relate her opinion to either
19 objective findings or specific clinical observations.”     (AR 17.)
20 “In fact,” the ALJ continued, “[the] doctor’s own comments in the
21 chart notes are not consistent with the medical source statement
22 supplied.”    (Id.)
23      Inconsistency with the medical evidence, including a
24 doctor’s own treatment notes, is a specific and legitimate reason
25 to discount a treating physician’s opinion.    See Tommasetti v.
26 Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008); Connett v. Barnhart,
27 340 F.3d 871, 875 (9th Cir. 2003) (physician’s opinion properly
28 rejected when his own treatment notes “provide[d] no basis for

                                     18
 1 functional restrictions he opined should be imposed on
 2 [plaintiff]”); Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir.
 3 2001) (ALJ permissibly rejected physician’s opinion when it was
 4 “implausible” and “not supported by any findings by any doctor,”
 5 including herself).
 6       Here, Dr. Gerson opined that Plaintiff could not meet
 7 competitive standards “due to auditory hallucinations and
 8 paranoia impairing his ability to concentrate, focus, or follow
 9 directions that are basic” (AR 412), but in the same opinion, she
10 wrote that he was “oriented x4,” his “insight [was] intact [and]
11 judgement and impulse control [were] adequate,” and his “thought
12 process [was] linear” (AR 410).    Her treatment notes also
13 repeatedly show that he responded well to medications and had
14 “intact” cognition and “adequate” “[i]nsight, judgment and
15 impulse control.”   (See, e.g., AR 384, 386, 407, 424.)   And Dr.
16 Gerson noted numerous times that any hallucinations Plaintiff
17 might have had were exacerbated by his drinking (see, e.g., AR
18 386, 407) but somewhat contradictorily acknowledged in her
19 opinion that his drinking was in remission (see AR 411, 415).17
20
          17
21          Of course, if Plaintiff had still been drinking and his
     hallucinations were even in part caused by that drinking, as Dr.
22   Gerson found, he would bear the burden of proving that his
     alcoholism was not a contributing factor material to any
23   disability determination. See 42 U.S.C. § 423(d)(2)(C) (“An
     individual shall not be considered to be disabled for purposes of
24
     this subchapter if alcoholism or drug addiction would . . . be a
25   contributing factor material to the Commissioner’s determination
     that the individual is disabled.”); see also 20 C.F.R.
26   § 416.935(a) (same); § 416.935(b)(1) (“The key factor we will
     examine in determining whether drug addiction or alcoholism is a
27   contributing factor material to the determination of disability
     is whether we would still find you disabled if you stopped using
28   drugs or alcohol.”).

                                     19
 1      Furthermore, as the ALJ noted, it is not clear that Dr.
 2 Gerson ever performed any clinical tests to determine her
 3 diagnosis.   She diagnosed Plaintiff during her first meeting with
 4 him, in August 2014, but made no note of any clinical test
 5 results to support her diagnosis.     (AR 392-93.)   The GAF score of
 6 40 she assigned Plaintiff at that first meeting (AR 393) was
 7 “only [a] snapshot[] of . . . behavior” at one time, as the ALJ
 8 noted (AR 17).   Indeed, the score was assessed only a few weeks
 9 after Plaintiff began regularly taking mental-health medications,
10 which Dr. Gerson recorded numerous times as working well.     (See,
11 e.g., AR 407, 410.)    She apparently did not reassess his GAF or
12 conduct any other clinical tests, subjective or objective, after
13 their initial meeting.   (See generally AR 384, 386, 407, 424
14 (notes from follow-up appointments showing no evidence of
15 clinical tests).)
16      The doctors who did conduct testing of Plaintiff’s mental
17 status all concluded that he had far fewer limitations than Dr.
18 Gerson assessed.    Dr. Simonian conducted a series of tests to
19 evaluate Plaintiff’s condition, the most recent such evaluation
20 in the record.   (See generally AR 416-20.)    The results showed
21 that Plaintiff had average functioning and only one mild work
22 limitation, as to interacting with others.    (AR 418-20.)   He had
23 no “active hallucinations” but “occasionally hear[d] his name
24 being called.”   (AR 418.)   The ALJ gave “some weight” to Dr.
25 Simonian’s opinion, noting that “[t]his assessment [was]
26 generally consistent with the record as a whole” but “the doctor
27 examined [Plaintiff] on a single occasion.”    (AR 17.)   Dr. Ritvo
28 conducted similar tests, but the ALJ gave “little weight” — less

                                    20
 1 than the “less weight” she gave to Dr. Gerson’s opinion — to his
 2 opinion that Plaintiff had no functional limitations (AR 307-08)
 3 because he “did not review evidence received at the hearing
 4 level, which show[ed] [Plaintiff] [was] more limited” (AR 17).18
 5       Plaintiff argues that Dr. Simonian’s examining opinion
 6 cannot be considered substantial evidence in support of the ALJ’s
 7 findings, citing Orn v. Astrue, 495 F.3d 625, 632 (9th Cir.
 8 2007), because “it is not based on a different diagnosis
 9 supported by substantial evidence or findings on an objective
10 medical test not considered by the treating physician.”    (J.
11 Stip. at 19-20.)    Independent clinical findings are substantial
12 evidence, and they can be either “(1) diagnoses that differ from
13 those offered by another physician and that are supported by
14 substantial evidence or 2) findings based on objective medical
15 tests that the treating physician has not herself considered.”
16 Orn, 495 F.3d at 632 (citations omitted).     Though Drs. Simonian
17 and Gerson both diagnosed Plaintiff with a form of depressive
18 disorder (compare AR 419, with AR 410), Dr. Simonian found
19 “Depressive Disorder [Not Otherwise Specified]” (AR 419) and Dr.
20 Gerson diagnosed him with “Major Depressive Disorder recurrent,
21 severe with [p]sychotic features” (AR 410).    Those are not the
22 same diagnoses.19   Furthermore, Dr. Simonian’s medical notes
23
          18
24          Around the same time as Dr. Ritvo’s examination, another
     doctor declined to diagnose depression after psychometric testing
25   even though Plaintiff complained of “feelings of hopelessness,”
     depression, and “feeling down.” (See AR 294-96.)
26
          19
            Depressive disorder NOS includes “disorders with
27   depressive features that do not meet the criteria for Major
     Depressive Disorder.” See Depressive Disorders DSM-IV Criteria,
28   Medicine Home Portal, https://www.medicalhomeportal.org/issue/

                                    21
 1 include numerous references to specific tests and evaluations
 2 performed (AR 418-19); Dr. Gerson’s medical notes and opinion
 3 lack any reference to testing, much less to the same “objective
 4 medical tests” that Dr. Simonian performed (see AR 392, 384, 386,
 5 407, 423, 410-15).   Thus, Dr. Simonian’s opinion constituted
 6 substantial evidence on its own and Orn is not to the contrary.
 7 See Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001)
 8 (ALJ properly rejected treating physician’s opinion in part
 9 because examining physician’s contrary opinion “constitute[d]
10 substantial evidence” for so finding, as “it rest[ed] on his own
11 independent examination,” and because treating-source opinion was
12 unsupported by either “treatment notes” or “objective evidence”).
13       Plaintiff notes that Dr. Gerson in fact identified the
14 “clinical findings and the results of the mental status
15 examination” supporting her opinion in her Mental Impairment
16 Questionnaire.   (J. Stip. at 7 (citing AR 410).)   But she never
17 explained how she arrived at those “clinical findings” other than
18 to note that her assessment that Plaintiff did not have a low IQ
19 was based on a “clinical interview.”   (AR 413.)    The clinical
20 findings Dr. Gerson listed in her opinion are the same as the
21 treatment notes she recorded at prior appointments with
22 Plaintiff.   (See, e.g., id.)   She didn’t note any clinical tests
23 to support her assessments at those meetings (see, e.g., AR 407)
24
25   depressive-disorders-dsm-iv-criteria (last visited Oct. 10,
     2018). “Major Depressive Disorder, Recurrent,” should be
26   diagnosed only if two or more major depressive episodes occur at
     least two months apart that cannot be accounted for by specific
27   situations like bereavement, drugs, or general medical
     conditions. See id. “Severe with psychotic features” is a
28   clinical judgment made by a psychiatrist. See id.

                                    22
 1 and she similarly failed to do so in the Mental Impairment
 2 Questionnaire (AR 410).20   See Connett, 340 F.3d at 875
 3 (physician’s opinion properly rejected when he failed to provide
 4 “basis for functional restrictions he opined should be imposed on
 5 [plaintiff]”).   Moreover, most of her “clinical findings” were
 6 benign — Plaintiff was “oriented x4” and “cooperative” and had
 7 “intact” “insight” and “judgement”; “adequate” “impulse control”;
 8 and “linear” “thought process” — and did not support the extreme
 9 limitations she assessed.   (See, e.g., AR 410.)
10       Finally, Plaintiff did not have an extensive treatment
11 history with Dr. Gerson.    Although the doctor stated on the
12 Mental Impairment Questionnaire that they had had appointments
13 every three months (AR 410; see also AR 51 (Plaintiff testifying
14 in July 2015 that he used to see Dr. Gerson every two months but
15 was then seeing her every four months)), she actually met with
16 him just five times: monthly from August through October 2014
17 (see AR 392, 386, 384) and again in February (AR 407) and July
18 2015 (AR 424).   Plaintiff attempted to meet with her on October
19 27, 2014, to get her to fill out Social Security paperwork, but
20
21
          20
            Plaintiff’s reliance on Buck v. Berryhill, 869 F.3d 1040,
22   1049 (9th Cir. 2017) (J. Stip. at 7), is misplaced. As an
     initial matter, unlike in Buck, the ALJ here did not discount Dr.
23   Gerson’s opinion because it was based on Plaintiff’s self-
     reports. It is true that Buck warns against comparing reports of
24
     psychiatrists to reports of other kinds of doctors given the
25   “relative imprecision of the psychiatric methodology.” Id.
     (citation omitted). But the ALJ here compared Dr. Gerson’s notes
26   and opinion (see generally AR 392, 386, 384, 407, 424, 410-15) to
     the notes of other psychiatrists in the record and noted the
27   contrast that Dr. Gerson apparently did not conduct routine
     clinical tests (see, e.g., AR 304-09, 416-21; see also AR 17).
28   Buck in no way prohibits such a comparison.

                                    23
 1 he was told he needed to have had one year of treatment history
 2 and was sent away.   (AR 383.)   The limited nature of Dr. Gerson’s
 3 treating relationship with Plaintiff entitled the ALJ to give her
 4 opinion less weight.   See § 416.927(c); see also Orn, 495 F.3d at
 5 631 (factors in assessing physician’s opinion include length of
 6 treatment relationship, frequency of examination, and nature and
 7 extent of treatment relationship).
 8      Given the limited number of meetings and the dearth of
 9 objective clinical findings underlying Dr. Gerson’s medical
10 opinion, including in her own treatment notes, the ALJ
11 appropriately gave it “less weight.”   (AR 17.)   See Thomas, 278
12 F.3d at 957; Connett, 340 F.3d at 875.
13           2.   Brief and conclusory
14      The ALJ noted that Dr. Gerson’s opinion was “brief and
15 conclusory in form.”   (AR 17); see also Thomas, 278 F.3d at 957
16 (citation omitted); accord Batson, 359 F.3d at 1195.     Generally,
17 medical-opinion evidence based on clinical findings is more
18 persuasive than evidence based on subjective symptom testimony.
19 See Thomas, 278 F.3d at 957.
20      Dr. Gerson’s opinion (AR 410-15) and treatment notes (see,
21 e.g., AR 392, 386, 384, 407, 424) consist of brief and largely
22 repetitive conclusory statements supported primarily, although
23 not exclusively, by Plaintiff’s subjective symptom allegations.
24 But the ALJ found (and Plaintiff does not contest) that his
25 “allegations of disabling symptoms” were “inconsistent” with his
26 “treatment history,” his “reported daily activities,” and the
27 “objective evidence” and merited “less weight.”   (AR 15-16.)
28 Indeed, Plaintiff provided inconsistent versions of his relevant

                                    24
 1 medical history and symptoms to various examining and treating
 2 physicians.   For example, he told several practitioners that he
 3 had had auditory hallucinations (see, e.g., AR 365, 392) and
 4 suffered from alcoholism (see, e.g., AR 50, 370 (“substance
 5 abuse”), 392) but he denied to Dr. Ritvo in October 2013 that he
 6 had had any “delusions, hallucinations, morbid mood changes,” or
 7 “psychosis” and denied having a history of excessive alcohol use
 8 (AR 304-05). He also denied to a substance-abuse counselor in
 9 August 2014 that he had had auditory or visual hallucinations.
10 (AR 391.)   Just five days before Dr. Gerson gave her opinion
11 finding Plaintiff disabled in large part because of his
12 hallucinations, he denied any such hallucinations “at this time”
13 to a nurse practitioner.   (AR 423.)   Dr. Gerson’s apparent
14 failure to administer any objective diagnostic tests to support
15 the severity of her opinion is particularly problematic in light
16 of the ALJ’s unchallenged discounting of Plaintiff’s subjective
17 symptom credibility.
18      For the Mental Impairment Questionnaire, Dr. Gerson filled
19 out the checklist and provided brief, repetitive, and unsupported
20 statements as explanation or no explanation at all.   (See
21 generally AR 411-15.)   For example, she marked that Plaintiff had
22 had one or two “[e]pisodes of decompensation within a 12 month
23 period, each of at least two weeks duration,” but no evidence
24 exists in the record or in her notes of any episodes of
25 decompensation during the relevant period.   (See AR 414; see also
26 AR 14 (ALJ noting that Plaintiff has “experienced no episodes of
27 decompensation that have been of extended duration”), 417 (Dr.
28 Simonian noting “no past history of psychiatric hospitalization

                                   25
 1 or treatment”).)   See Van Orsdol v. Colvin, 671 F. App’x 410, 410
 2 (9th Cir. 2016) (physician’s opinion properly discounted when it
 3 was “unexplained and unsupported by evidence”); see also Molina
 4 v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012) (ALJ may reject
 5 opinions that consist “primarily of a standardized, check-the-box
 6 form”).   Similarly, she ascribed Plaintiff’s extreme limitations
 7 in large part to his alleged hallucinations, but she noted
 8 elsewhere that the hallucinations were exacerbated by his
 9 drinking (see, e.g., AR 386, 407), which, according to her, he
10 had stopped (see AR 411, 415).   And as noted, to the extent Dr.
11 Gerson made clinical findings based on her own observations, they
12 were largely benign: Plaintiff was “oriented x4” and
13 “cooperative” and had “intact” “insight” and “judgement,”
14 “adequate” “impulse control,” and “linear” “thought process.”
15 (AR 410.)
16       Because Dr. Gerson’s opinion about Plaintiff’s ability to
17 work did not accord with the general medical record, including
18 her own treatment notes (and appears to have relied primarily on
19 Plaintiff’s inconsistent and unreliable reporting of his
20 symptoms), the ALJ did not err in giving it “less weight.”
21 Furthermore, the ALJ’s finding that Plaintiff was not disabled
22 was justified based on the record as a whole.   See Robbins, 466
23 F.3d at 882; see also Reddick, 157 F.3d at 720-21.
24 VI.   CONCLUSION
25       Consistent with the foregoing and under sentence four of 42
26
27
28

                                    26
 1 U.S.C. § 405(g),21 IT IS ORDERED that judgment be entered
 2 AFFIRMING the Commissioner’s decision, DENYING Plaintiff’s
 3 request for remand, and in Defendant’s favor.
 4
 5 DATED: October 11, 2018        ______________________________
 6                                JEAN ROSENBLUTH
                                  U.S. Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
          21
26          That sentence provides: “The [district] court shall have
     power to enter, upon the pleadings and transcript of the record,
27   a judgment affirming, modifying, or reversing the decision of the
     Commissioner of Social Security, with or without remanding the
28   cause for a rehearing.”

                                    27
